Case 2:19-cv-14472-JEM Document 29 Entered on FLSD Docket 10/26/2020 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No.: 19-cv-14472-JEM

   DAN BONGINO,

         Plaintiff,

   vs.

   THE DAILY BEAST COMPANY, LLC,

     Defendant.
   ____________________________________/

          DEFENDANT THE DAILY BEAST COMPANY, LLC’S REPLY IN FURTHER
                   SUPPORT OF MOTION FOR ATTORNEYS’ FEES

            Plaintiff Dan Bongino’s Opposition to The Daily Beast’s motion for attorneys’ fees

  effectively concedes most of the key issues. Bongino does not deny that he refused to participate

  in the meet-and-confer process mandated by the local rules. He does not challenge the

  reasonableness of the fees The Daily Beast seeks to recover here. And he offers no real response

  to most of The Daily Beast’s arguments. Bongino’s failure to offer any meaningful legal defense

  of his position only confirms why this motion should be granted: this is exactly the sort of

  meritless litigation against the media that the Florida anti-SLAPP law was intended to deter.

            As a threshold matter, this Court need not even reach the merits of the arguments in

  Bongino’s Opposition, because he has waived them. Bongino does not dispute, and thus

  effectively concedes, that he refused to participate in the pre-motion meet-and-confer process

  mandated by Southern District of Florida Local Rule 7.3(b), and that his complete disregard for

  this Court’s rules waives any objection to The Daily Beast’s fee request. See ECF No. 26

  (“Mot.”) at 4 & n.1; Club Madonna, Inc. v. City of Miami Beach, No. 13-23762-CIV, 2015 WL

  5559894, at *9 (S.D. Fla. Sept. 22, 2015) (“The Court is not so lenient when a party flippantly

  disregards the Local Rules – especially rules that are designed to conserve the Court’s resources
Case 2:19-cv-14472-JEM Document 29 Entered on FLSD Docket 10/26/2020 Page 2 of 7




  – and finds that Plaintiffs waived their objections to the City’s fee request as to Count II by

  failing to comply with Local Rule 7.3(b).”).

         Although that is reason enough to grant The Daily Beast’s fee request, this motion should

  also be granted on the merits. As noted above, Bongino does not contest the reasonableness of

  the amount of fees sought in this motion – he only challenges The Daily Beast’s entitlement to

  fees. This Court has already addressed that issue, ruling in its dismissal order that the Florida

  anti-SLAPP law’s fee-shifting provision applies in federal court, and that The Daily Beast was

  “prospectively” entitled to recover fees under that provision. ECF No. 23 (“MTD Order”) at 16-

  18.

         Ignoring what this Court has already decided in the MTD Order, Bongino argues that The

  Daily Beast is no longer entitled to fees because, after the Court dismissed his case, he himself

  “voluntarily dismissed” it. ECF No. 27 (“Opp.”) at 2-3. This obvious gambit fails. Bongino in

  essence contends that this Court’s MTD Order does not make The Daily Beast a “prevailing

  party” under the anti-SLAPP law because it was not “a final ruling on the merits of the case.”

  Opp. at 2-3. That is incorrect; even if Bongino had later managed to amend his Complaint to

  state a claim, that would not have changed the fact that his original Complaint violated the anti-

  SLAPP law. Mot. at 6-7; see Dependable Component Supply, Inc. v. Carrefour Informatique

  Tremblant, Inc., 572 F. App’x 796, 801-02 & n.6 (11th Cir. 2004) (“Here, Defendant is the

  prevailing party under Florida law, as the district court dismissed Plaintiff’s action against

  Defendant, despite the fact that the dismissal was without prejudice,” because “the district court's

  dismissal of the complaint without prejudice was based not on a procedural ground or technical

  defect but rather on Plaintiff's failure to state a cause of action.”); MTD Order at 18 (authorizing




                                                    2
Case 2:19-cv-14472-JEM Document 29 Entered on FLSD Docket 10/26/2020 Page 3 of 7




  The Daily Beast to file fees motion “pursuant to this Order at the close of the case.”) (emphasis

  added).

            Moreover, Bongino’s emphasis on whether the MTD Order was a “final adjudication on

  the merits” is simply beside the point, because under Florida law it is clear that a plaintiff’s

  voluntary dismissal makes the defendant the “prevailing party” for purposes of attorneys’ fees,

  regardless of whether the court has ruled on the merits of the case. Mot. at 6 (citing cases); see

  also, e.g., Bahrakis v. Zimmerman, No. 8:19-cv-2948, 2020 WL 4734929, at *2 (M.D. Fla.

  Aug. 14, 2020) (“Defendants contend that they are the prevailing parties as to the Florida claims

  dismissed without prejudice, because Plaintiffs decided to voluntarily dismiss (rather than

  amend) their complaint in this Court and this case is now closed. The Court agrees with

  Defendants that this makes them the prevailing parties as to the Florida claims.”); Stile v.

  Albanese-Popkin The Oaks Dev. Grp., L.P., No. 09-82452, 2011 WL 13272532, at *1 (S.D. Fla.

  Mar. 31, 2011) (“Under Florida law, Defendant is considered a ‘prevailing party’ after Plaintiffs’

  voluntary dismissal, notwithstanding that it was without prejudice.”); Shave v. Stanford Fin.

  Grp., Inc., No. 07-60749-CIV., 2008 WL 3200705, at *1 (S.D. Fla. Aug. 6, 2008) (“Florida

  courts hold that when a plaintiff files a voluntary dismissal, the defendant becomes the prevailing

  party for purposes of entitlement to attorneys’ fees…. I do not have any basis to find that this

  substantive law regarding entitlement to attorneys’ fees should be different if the dismissal is

  effected under Federal Rule of Civil Procedure 41.”).

            Nor can Bongino explain how his strained argument can possibly be squared with the

  purposes of the anti-SLAPP law. That legislation “creates a right not to be subject to meritless

  suits” that could chill freedom of speech, Gundel v. AV Homes, Inc., 264 So. 3d 304, 310 (Fla. 2d

  DCA 2019), and the fee-shifting provision gives substance to that “fundamental state policy” by




                                                    3
Case 2:19-cv-14472-JEM Document 29 Entered on FLSD Docket 10/26/2020 Page 4 of 7




  “deterring SLAPP suits.” MTD Order at 16; see, e.g., Michel v. NYP Holdings, Inc., 816 F.3d

  686, 702 (11th Cir. 2016) (noting that in public-figure defamation cases, “there is a powerful

  interest in ensuring that free speech is not unduly burdened by the necessity of defending against

  expensive yet groundless litigation”). As The Daily Beast pointed out in its motion, see Mot. 7,

  Bongino’s interpretation would render the fee-shifting provision all but meaningless by allowing

  “SLAPP plaintiffs [to] achieve most of their objective with little risk – by filing a SLAPP suit,

  forcing the defendant to incur the effort and expense of preparing a [motion], then dismissing the

  action without prejudice.” Gottesman v. Santana, 263 F. Supp. 3d 1034, 1041-42 (S.D. Cal.

  2017) (holding that plaintiff who voluntarily dismissed case was liable for fees under California

  anti-SLAPP law). On this point as well, Bongino offers no response in his Opposition.

         Bongino’s remaining arguments can be swiftly disposed of. First, he argues that this

  Court lacks jurisdiction to consider this motion, since the Court was allegedly “divested of

  subject matter jurisdiction upon Plaintiff’s filing of the notice of voluntary dismissal.” Opp. at 2.

  Here too, Bongino simply has the law wrong: the Eleventh Circuit has recognized that a

  “voluntary dismissal without prejudice under Fed. R. Civ. P. 41(a)(1)(A)(i) does not deprive a

  district court of authority to award costs.” Mathews v. Crosby, 480 F.3d 1265, 1276 (11th Cir.

  2007) (citing Sequa Corp. v. Cooper, 245 F.3d 1036, 1037-38 (8th Cir. 2001)); see also, e.g.,

  M&L Rest. Grp., LLC v. Atif Hosp. Concepts, LLC, No. 8:17-cv-2119, 2018 WL 4608256, at *4

  (M.D. Fla. Apr. 12, 2018) (“Thus, after a voluntary dismissal by [the] plaintiff the trial court

  does have jurisdiction to award attorney’s fees where the fees are authorized by statute or a

  contract between the parties.”) (citation omitted).1 In fact, Florida federal courts routinely grant



  1
    The only case Bongino cites in support of his argument, American Cyanamid Co. v. McGhee,
  317 F.2d 295 (5th Cir. 1963) (cited in Opp. at 2), did not address the court’s jurisdiction to award
  attorneys’ fees at all. The “single issue” in that case was “whether a voluntary dismissal by order


                                                    4
Case 2:19-cv-14472-JEM Document 29 Entered on FLSD Docket 10/26/2020 Page 5 of 7




  such motions, applying the usual rule under Florida law that a plaintiff’s voluntary dismissal

  makes the defendant the prevailing party. See, e.g., Bahrakis, 2020 WL 4734929, at *2; Shelton

  v. Schar, No. 5:17-cv-86, 2018 WL 3636698, at *2 (M.D. Fla. Apr. 23, 2018); M&L Rest. Grp.,

  2018 WL 4608256, at *4; Stile, 2011 WL 13272532, at *1; Nukote Int’l, Inc. v. Office Depot,

  Inc., No. 09-82363-CIV., 2010 WL 4942838, at *2 (S.D. Fla. Nov. 30, 2010); Herbst v. N.

  Ocean Condos, L.P., No. 08-60869-cv, 2009 WL 2257827, at *1 (S.D. Fla. July 29, 2009);

  Shave, 2008 WL 3200705, at *1.

         Second, Bongino argues that “Florida’s anti-SLAPP law…does not purport to make

  attorney’s fees available to parties who obtain dismissal pursuant to Federal Rule 12(b)(6).”

  Opp. at 2. The Court squarely rejected this very argument in the MTD Order. See MTD Order

  at 16 (holding that Florida anti-SLAPP law “fuses with Rules 8, 12, and 56 by entitling the

  prevailing party to fees and costs if, after invoking the devices set forth by those rules, a court

  finds an action is ‘without merit’ and thus prohibited”). The Court’s decision was correct, and

  Bongino offers no reason to reconsider it.2

         Finally, Bongino tries to escape the Florida anti-SLAPP law entirely by suggesting that

  this case is actually governed by New York law. Opp. at 3 n.1. This is a remarkable argument


  of court after an initial voluntary dismissal of the same suit by notice in a state court bars the
  filing of a third suit in federal court under the provisions of Rule 41(a), Federal Rules of Civil
  Procedure.” Id. at 296.
  2
    Nunes v. Lizza, --- F. Supp. 3d ----, 2020 WL 4507326 (N.D. Iowa Aug. 5, 2020), appeal filed,
  No. 20-2710 (8th Cir. Aug. 17, 2020) (cited in Opp. at 2), does not conflict with this Court’s
  decision. That case held that the fee-shifting provision in the California anti-SLAPP law was
  unavailable because that statute’s special motion to strike procedure did not apply in federal
  court and the fee-shifting provision was explicitly limited to “a prevailing defendant on a special
  motion to strike.” Id. at *10 . The Florida anti-SLAPP law, by contrast, does not on its face
  create a special motion to strike procedure, and it certainly does not limit its fee-shifting
  provision to such motions. See MTD Order at 16 (that provision “fuses with Rules 8, 12, and 56,
  by entitling the prevailing party to fees and costs if, after invoking the devices set forth by those
  rules, a court finds an action is ‘without merit’ and thus prohibited”).


                                                    5
Case 2:19-cv-14472-JEM Document 29 Entered on FLSD Docket 10/26/2020 Page 6 of 7




  coming from a plaintiff who filed this lawsuit in Florida, purported to serve pre-suit notice under

  Florida law, and explicitly invoked Florida law both in his Complaint (which included a claim

  under the Florida Deceptive and Unfair Trade Practices Act) and in opposition to The Daily

  Beast’s motion to dismiss. See, e.g., ECF No. 1 ¶¶ 10-11, 20, 33, 36-39; ECF No. 19 at 3-10.

  Bongino has long since waived any argument that out-of-state law applies to this case. See Sun

  Life Assurance Co. of Canada v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1208 (11th Cir.

  2018) (“Under our precedents, a party waives its opportunity to rely on non-forum law where it

  fails to timely provide—typically in its complaint or the first motion or response when choice-of-

  law matters—the sources of non-forum law on which it seeks to rely.”).

             The bottom line is that Bongino’s Opposition only confirms what has been clear for

  months: this case has always been more about punishing The Daily Beast for exercising its First

  Amendment rights to report on a public figure than about pursuing a viable claim. This is a

  classic SLAPP suit, and The Daily Beast’s motion for attorneys’ fees should therefore be granted

  in full.

  Date: October 26, 2020


                                                          Respectfully submitted,

                                                          /s/ Roy Black
                                                          Roy Black
                                                          Jared Lopez
                                                          Black, Srebnick, Kornspan & Stumpf, P.A.
                                                          201 So. Biscayne Boulevard
                                                          Miami, Florida 33131
                                                          rblack@royblack.com
                                                          jlopez@royblack.com

                                                          Katherine M. Bolger (pro hac vice)
                                                          Adam Lazier (pro hac vice)
                                                          Davis Wright Tremaine LLP
                                                          1251 Avenue of the Americas, 21st Floor


                                                    6
Case 2:19-cv-14472-JEM Document 29 Entered on FLSD Docket 10/26/2020 Page 7 of 7




                                                          New York, New York 10020
                                                          katebolger@dwt.com
                                                          adamlazier@dwt.com

                                                          Attorneys for Defendant

                                   CERTIFICATE OF SERVICE

  I certify that on October 26, 2020, a true and correct copy of the foregoing was served via electronic

  mail on all counsel of record, upon the filing of the foregoing with the Court’s ECF system.



                                                                /s/ Katherine M. Bolger
                                                                Katherine M. Bolger




                                                    7
